Citation Nr: 1133274	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg/foot disability, to include as secondary to cervical spine disability.

2.  Entitlement to service connection for depression, to include as secondary to cervical spine disability.

3.  Entitlement to service connection for a left arm/shoulder disability, to include as secondary to cervical spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The August 2004 rating decision granted service connection for a cervical spine disability (claimed as neck injury).  A 10 percent rating was assigned, effective August 17, 1998.  The Veteran appealed the initial rating assigned.  The March 2006 rating decision denied service connection for a bilateral leg/foot disability and depression, and denied reopening of the claim for service connection for a left arm/shoulder disability.

Although in his October 2006 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge, he submitted a statement in November 2006 which indicates his wish to withdraw his hearing request.  As such, the hearing request is considered withdrawn.   

When the case was last before the Board in November 2009, the issue of entitlement to service connection for a left arm/shoulder disability was reopened.  The service connection claim for a left arm/shoulder disability on the merits, as well as the other three issues currently on appeal were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate consideration.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2009 remand, the Board instructed the RO to send the Veteran a notice letter which provides the notice required under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (West 2002 & Supp. 2010); and 38 C.F.R. § 3.310 (2010) regarding secondary service claims.  The secondary service connection claims were noted, in the body of the remand, to be the three service connection claims on appeal.  

The RO sent the Veteran a January 2010 letter which generally complies with the remand directives.  However, it neglects to address the service connection claim for a left arm/shoulder disability as secondary to the cervical spine disability.  In the remand on page 7, the Board noted that the Veteran's October 2006 statement indicated that the Veteran alleged that his left arm/shoulder disability, as well as the depression and bilateral leg/foot disability, were tied to his cervical spine disease.  Therefore, the RO should send corrective notice regarding the secondary service connection theory of the claim for service connection for a left arm/shoulder disability.  Significantly, secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Additionally, the November 2009 remand instructed the RO to afford the Veteran a VA examination with opinion regarding the etiology of any left arm/shoulder disability and bilateral leg/foot disability.  The Veteran underwent a VA examination in March 2010.  The report of that examination only addresses whether it is at least as likely as not that the left arm/shoulder disability and bilateral leg/foot disability are caused by or as a result of the service-connected cervical spine disability.  Thereafter, in a December 2010 addendum, the VA examiner opined that it is not at least as likely as not that the left arm/shoulder disability is aggravated by the cervical spine disability.  However, there is no addendum opinion regarding whether or not the bilateral leg/foot disability is aggravated by the cervical spine disability.  As such, a remand is required to obtain such an opinion.

Therefore, the AOJ did not accomplish the objectives set forth in the November 2009 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The Board also notes that on July 29, 2011, VA received correspondence from the Veteran indicating that he was seen at a VA clinic in Daytona Beach, Florida between March 1, 2011 and July 18, 2011.  The Veteran indicated that the VA doctor said that the Veteran's left arm and shoulder pain was due to the cervical spine disease.  The most recent VA treatment records in the claims file are from February 2011.  Consequently, a remand is required to obtain these more recent treatment records.

In the July 2011 statement, the Veteran also indicated that he was seen in July 2011 by his primary care doctor.  It is unclear whether the primary care doctor is through VA or private treatment.  An inquiry should be made in this regard and efforts to obtain the July 2011 primary care treatment records should be undertaken.

The Board also notes that March 2011 VA treatment records reflect a diagnosis of depression.  The RO denied the service connection claim for depression, in part, because there was no firm diagnosis of depression.  In light of this new diagnosis, a VA examination should be scheduled to determine the nature and etiology of any current depression.  Because the Veteran has indicated that his depression is a result of his cervical spine disability, an opinion regarding secondary service connection should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing the notice required under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); and 38 C.F.R. § 3.310, regarding his secondary service connection claim for a left arm/shoulder disability, as well as notice regarding aggravation of a nonservice-connected condition by a service-connected condition as it pertains to all three service connection claims.  Specifically, this letter should notify the Veteran and his representative of the type of evidence required to substantiate his claims for secondary service connection for bilateral leg/foot disability, depression and left arm/shoulder on the premise they are proximately due to, the result of, or chronically aggravated by his service-connected cervical spine disorder.  See 38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Obtain all VA treatment records dating from February 2011 to the present.  It appears that the Veteran has received treatment at numerous Florida VA medical facilities; therefore, all pertinent treatment facilities should be included in the search for such records, to include any VA medical facility in Daytona Beach, Florida.

3.  Inquire with the Veteran whether his July 2011 primary care medical appointment was through VA or a private physician.  If the appointment was with a private physician, obtain the necessary authorization and consent to release information forms so that the medical records may be obtained.  If it was through VA, ensure that such treatment records are contained in the claims file.

4.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the March 2010 VA examination in order for the examiner to provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's bilateral leg/foot disability is aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected cervical spine disability.  If the examiner finds that the bilateral foot/leg disability is aggravated by the service-connected cervical spine disability, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the March 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

5.  Schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, in order to determine the nature and etiology of any currently present depression.  

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to each currently present psychiatric disorder, to include any currently present depression, as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that any psychiatric disorder or depression is aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected cervical spine disability.  If the examiner finds that the any psychiatric disorder or depression is aggravated by the service-connected cervical spine disability, the examiner should quantify the degree of aggravation if possible.

Attention is directed to the positive screening for depression in the February 2011 VA treatment record.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

6.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


